Filing # 16S3BF10E-Pea OE Moe K Filed 0s/42/20 Page 1 of 11 Pagelb 42

IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
IN AND FOR HILLSBOROUGH COUNTY, STATE OF FLORIDA

CIRCUIT CIVIL DIVISION
JISMON N, MATHAI,
Plaintiff, CASE NO.::
DIVISION:
VS.
COMPLAINT FOR DAMAGES
CENTENNIAL BANK, JURY TRIAL DEMANDED
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff JISMON N. MATHAI does hereby sue Defendant CENTENNIAL BANK and

does state as follows:
GENERAL ALLEGATIONS

1, Defendant CENTENNIAL BANK (hereinafter “Centennial” and/or “Defendant
Centennial”) is a foreign corporation engaged in business in Hillsborough County, Tampa, Florida.

2. Plaintiff JISMON N. MATHAI (hereinafter “Plaintiff Mathai’) is a former
employee of Defendant, working in Hillsborough County, Florida and at all times relevant was
and is a Hillsborough County, Florida resident.

3. The amount in controversy currently exceeds $30,000.00.

4. Plaintiff Mathai is an Asian/Indian male.

5. Plaintiff Mathai, at all relevant times, was over the age of 40.

6. Plaintiff Mathai was interviewed and hired by Credit Manager Jon Beaudin as a
Credit Analyst III on or around May [1, 2016.

7. Plaintiff Mathai adequately performed his job functions without incident or writeup
throughout his employment.

8. On or around April 30, 2018, co-worker Kim Ave was promoted to Credit Manager.

Page 1 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 2 of 11 PagelD 43

9. Ms. Ave was part of a merger between Defendant and Stonegate Bank.

10. On or around October, | 2018, Plaintiff Mathai’s younger, non-Asian/Indian co-
worker with significantly less experience, Matt Clarke, was promoted to Senior Credit Analyst and
became Plaintiff Mathai’s direct supervisor.

11. Plaintiff Mathai was significantly more qualified than Mr. Clarke.

12. Shortly after Mr. Clarke began supervising Plaintiff Mathai, Plaintiff Mathai was
treated differently in terms and conditions than his younger, non-Asian/Indian co-workers.

13. Below are several examples of the disparate treatment Plaintiff Mathai was
subjected to:

a. passed over for promotions;

b. written up for minor infractions that others were not;

c. put under a microscope;

d. work received increased scrutiny;

e. incorrect and false performance evaluations which caused loss of bonuses and pay
raises;

f. 30-day probation for false reasons.

g. This list is not exhaustive.

14. In or around the end of 2018, Plaintiff Mathai complained of this discriminatory
and harassing treatment to Human Resources.

15. Throughout December of 2018, and the beginning of 2019, Plaintiff Mathai
complained several times to both Mr. Clarke and Ms. Ave’s manager, Diane Rasmussen and to

Human Resources.

Page 2 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 3 of 11 PagelD 44

16. Defendant immediately began retaliating against Plaintiff Mathai for engaging in
legally protected activity.

17. Mr. Clarke would do everything in his power to make Plaintiff Mathai feel like an
outsider and that he was not wanted with the Company anymore because of his being Asian/Indian
and for having complained of discrimination.

18. Mr, Clarke increased his already extreme scrutiny over Plaintiff Mathai ‘s work and
intensified his false write ups of Plaintiff Mathai.

19. Plaintiff Mathai was in very close contact with Human Resources throughout this
time period.

20. In or around March of 2019, Plaintiff Mathai was forced to taken FMLA leave.

21. Mr. Clarke made it mandatory that Plaintiff Mathai continue to be available for
work through Plaintiff Mathai’s leave.

22. When Plaintiff Mathai returned to work, Plaintiff Mathai continued to complain of
his disparate, harassing and retaliatory treatment.

23. On or around May 31, 2019, Plaintiff Mathai was put on a retaliatory 30-Days
Probation. Said Probation was for incorrect and discriminatory facts.

24. ~—‘ Finally, on or around June 3, 2019, Plaintiff Mathai could not take the
discriminatory, harassing and retaliatory treatment and was forced to resign from his employment
with Defendant.

25. Plaintiff Mathai was constructively discharged on or around June 3, 2019.

26. The above over describes a portion of the discriminatory, harassing and retaliatory
actions taken against Plaintiff Mathai. Plaintiff Mathai reserves the right to amend his complaint

as the case moves forward.

Page 3 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 4 of 11 PagelD 45

COUNT I
National Origin Discrimination — FCRA

27. Plaintiff Mathai realleges paragraphs 1-26 as if fully alleged herein.

28. This action is brought against Defendant pursuant to The Florida Civil Relations
Act; Florida Statutes Chapter 760 (“Chapter 760”),

29, At all times relevant, Defendant Centennial employed over fifteen (15) employees.

30. Defendant, through its agents or supervisors, engaged in a pattern and practice of
unlawful discrimination by subjecting Plaintiff Mathai to disparate treatment based on his national
origin and his race, Asian/Indian, in violation of Chapter 760.

31. The above-described discriminatory conduct adversely affected the terms and
conditions of Plaintiff Mathai’s employment and interfered with Plaintiff Mathai’s emotional well-
being.

32. Defendant at all times relevant hereto had actual and constructive knowledge of the
conduct described in paragraphs 1-26.

33. Asa result of the discriminatory actions perpetrated by Defendant and maintained
by Defendant’s failure to protect Plaintiff Mathai from further discrimination, Plaintiff Mathai
suffered emotional distress.

34. Defendant violated Chapter 760 by failing to adequately supervise, control,
discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and
management as described in paragraphs 1-26.

35. Defendant failed to comply with its statutory duty to take all reasonable and
necessary steps to eliminate discrimination from the workplace and to prevent it from occurring in

the future.

Page 4 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 5 of 11 PagelD 46

36. Plaintiff Mathai is informed and believes, and based thereon alleges, that in addition
to the practices enumerated above, Defendant has engaged in other harassing and discriminatory
practices against him which are not yet fully known. At such time as said harassing and
discriminatory practices become known to him, Plaintiff Mathai will seek leave of Court to amend
this Complaint in that regard.

37. Plaintiff Mathai dual-filed a charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”)
against Defendant on or around August 7, 2019, and August 26, 2019. Over 180 days have passed
since the filing of Plaintiff Mathai’s charges.

38. Accordingly, Plaintiff Mathai has exhausted his administrative remedies.

39. As a direct and proximate result of Defendant’s willful, knowing and intentional
discrimination against him, Plaintiff Mathai has suffered and will continue to suffer pain and
suffering, mental anguish and emotional distress and he has suffered and will continue to suffer a
loss of earnings and other employment benefits and job opportunities subject to mitigation due to
the job Claimant obtained after discharge. Plaintiff Mathai is thereby entitled to general and
compensatory damages in amounts to be proven at trial.

40. Defendant’s actions in violating Chapter 760 as described above were intentional,
were done with malice and were done with disregard of Plaintiff Mathai’s rights. Plaintiff Mathai
is entitled to punitive damages in an amount to be determined.

41. Asa further direct and proximate result of Defendant’s violation of Chapter 760, as
heretofore described, Plaintiff Mathai has been compelled to retain the services of counsel in an
effort to enforce the terms and conditions of the employment relationship with Defendant, and has

thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which

Page 5 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 6 of 11 PagelD 47

are presently unknown to Plaintiff Mathai, who therefore will seek leave of Court to amend this
Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Mathai
requests that attorneys’ fees and costs be awarded pursuance to Chapter 760 and applicable State
law,

42. Plaintiff Mathai demands trial by jury on all issues so triable.

Wherefore, Plaintiff Mathai prays this Court award judgment in his favor against
Defendant Centennial for compensatory damages including mitigated back pay, mitigated front
pay (or reinstatement) and damages for emotional distress, pain and suffering and mental anguish,
punitive damages, pre- and post-judgment interest, attorneys’ fees, costs and such other relief as
this Court deems proper.

COUNT I
Race Discrimination -F CRA

43. Plaintiff Mathai realleges paragraphs 1-26 as if fully alleged herein.

44. This action is brought against Defendant pursuant to The Florida Civil Rights Act;
Florida Statutes Chapter 760 (“Chapter 760”).

45. Atall times relevant, Defendant Centennial employed over fifteen (15) employees.

46. Defendant, through its agents or supervisors, engaged in a pattern and practice of
unlawful discrimination by subjecting Plaintiff Mathai to disparate treatment based on his race,
Asian/Indian, in violation of Chapter 760.

47. The above-described discriminatory conduct adversely affected the terms and
conditions of Plaintiff Mathai’s employment and interfered with Plaintiff Mathai’s emotional well-
being.

48. Defendant at all times relevant hereto had actual and constructive knowledge of the

conduct described in paragraphs 1-26.

Page 6 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 7 of 11 PagelD 48

49. Asa result of the discriminatory actions perpetrated by Defendant and maintained
by Defendant’s failure to protect Plaintiff Mathai from further discrimination, Plaintiff Mathai
suffered emotional distress.

50. Defendant violated Chapter 760 by failing to adequately supervise, control,
discipline, and/or otherwise penalize the conduct, acts and failures to act of their employees and
management as described in paragraphs 1-26.

Si. Defendant failed to comply with its statutory duty to take all reasonable and
necessary steps to eliminate discrimination from the workplace and to prevent it from occurring in
the future.

52. Plaintiff Mathai is informed and believes, and based thereon alleges, that in addition
to the practices enumerated above, Defendant has engaged in other harassing and discriminatory
practices against him which are not yet fully known. At such time as said harassing and
discriminatory practices become known to him, Plaintiff Mathai will seck leave of Court to amend
this Complaint in that regard.

53, Plaintiff Mathai dual-filed a charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) and the Florida Commission on Human Rights (“FCHR”)
against Defendant on or around August 7, 2019, and August 26, 2019. Over 180 days have passed
since the filing of Plaintiff Mathai’s charges.

54, Accordingly, Plaintiff Mathai has exhausted his administrative remedies.

55. As a direct and proximate result of Defendant's willful, knowing and intentional
discrimination against him, Plaintiff Mathai has suffered and will continue to suffer pain and
suffering, mental anguish and emotional distress and he has suffered and will continue to suffer a

loss of earnings and other employment benefits and job opportunities subject to mitigation due to

Page 7 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 8 of 11 PagelD 49

the job Claimant obtained after discharge. Plaintiff Mathai is thereby entitled to general and
compensatory damages in amounts to be proven at trial.

56. Defendant’s actions in violating Chapter 760 as described above were intentional,
were done with malice and were done with disregard of Plaintiff Mathai’s rights. Plaintiff Mathai
is entitled to punitive damages in an amount to be determined.

57. Asa further direct and proximate result of Defendant’s violation of Chapter 760, as
heretofore described, Plaintiff Mathai has been compelled to retain the services of counsel in an
effort to enforce the terms and conditions of the employment relationship with Defendant, and has
thereby incurred, and will continue to incur, iegal fees and costs, the full nature and extent of which
are presently unknown to Plaintiff Mathai, who therefore will seek leave of Court to amend this
Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Mathai
requests that attorneys’ fees and costs be awarded pursuance to Chapter 760 and applicable State
law.

58, Plaintiff Mathai demands trial by jury on all issues so triable,

Wherefore, Plaintiff Mathai prays this Court award judgment in his favor against
Defendant Centennial for compensatory damages including mitigated back pay, mitigated front
pay (or reinstatement) and damages for emotional distress, pain and suffering and mental anguish,
punitive damages, pre- and post-judgment interest, attorneys’ fees, costs and such other relief as
this Court deems proper.

COUNT ill
Retaliation — FCRA

59. Plaintiff Mathai realleges paragraphs 1-26 as if fully alleged herein.
60. This action is brought against Defendant pursuant to The Florida Civil Rights Act;

Florida Statutes Chapter 760 (“Chapter 760”).

Page 8 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 9 of 11 PagelD 50

61, At all times relevant, Defendant Centennial employed over fifteen (15) employees.

62. _ Plaintiff Mathai complained of discrimination and harassment based on his national
origin, race and age to Ms. Rasmussen and Human Resources on several occasions beginning in
or around the end of 2018, through to the end of Plaintiff Mathai’s employment.

63. Plaintiff Mathai was immediately put under increased scrutiny, was denied

promotions, was written up for things that non-complaining co-workers were not written up for,

etc.
64. Plaintiff Mathai continued to complain of his disparate treatment and the retaliation.
65. On or around May 31, 2019, Plaintiff Mathai was placed on a retaliatory 90-Days
Probation.

66, On or around June 3, 2019, Plaintiff Mathai was constructively discharged.

67. Defendant engaged in retaliation against Plaintiff Mathai after he engaged in
protected activity by subjecting Plaintiff Mathai to further hostility, further discrimination,
increased scrutiny, passing over him for bonuses and raises, passing over him for promotions and
ultimately constructively discharging Plaintiff Mathai.

68. The above described retaliatory conduct adversely affected the terms and
conditions of Plaintiff Mathai’s employment and interfered with Plaintiff Mathai’s emotional well-
being.

69. As a result of the retaliatory actions perpetrated by Defendant and maintained by
Defendant’s failure to protect Plaintiff Mathai from further retaliation, Plaintiff Mathai suffered
emotional distress.

70. Plaintiff Mathai is informed and believes, and based thereon alleges, that in addition

to the practices enumerated above, Defendant has engaged in other retaliatory practices against

Page 9 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 10 of 11 PagelD 51

him which are not yet fully known. At such time as said retaliatory practices become known to
him, Plaintiff Mathai will seek leave of this Court to amend this Complaint in that regard.

71. Plaintiff Mathai dual-filed a charge of discrimination with the Equal Employment
Opportunity Commission (“EEOC”) and the Florida Commission on Human Rights (“F CHR”)
against Defendant on or around August 7, 2019, and August 26, 2019. Over 180 days have passed
since the filing of Plaintiff Mathai’s charges.

72, Accordingly, Plaintiff Mathai has exhausted his administrative remedies.

73. As a direct and proximate result of Defendant’s willful, knowing and intentional
retaliation against him, Plaintiff Mathai has suffered and will continue to suffer pain and suffering,
mental anguish and emotional distress and he has suffered and will continue to suffer a loss of
earnings and other employment benefits and job opportunities subject to mitigation due to the job
Claimant obtained after discharge. Plaintiff Mathai is thereby entitled to general and compensatory
damages in amounts to be proven at trial.

74. Defendant’s actions in violating Chapter 760 as described above were intentional,
were done with malice and were done with complete disregard of Plaintiff Mathai’s rights. Plaintiff
Mathai is entitled to punitive damages in an amount to be determined.

75. Asa further direct and proximate result of Defendant’s violation of Chapter 760, as
heretofore described, Plaintiff Mathai has been compelled to retain the services of counsel in an
effort to enforce the terms and conditions of the employment relationship with Defendant, and has
thereby incurred, and will continue to incur, legal fees and costs, the full nature and extent of which
are presently unknown to Plaintiff Mathai, who therefore will seek leave of this Court to amend

this Complaint in that regard when the same shall be fully and finally ascertained. Plaintiff Mathai

Page 10 of 11
Case 8:20-cv-00588-JSM-TGW Document 1-3 Filed 03/12/20 Page 11 of 11 PagelD 52.

requests that attorneys’ fees and costs be awarded pursuant to Chapter 760 and applicable State

law,

76. Plaintiff Mathai demands trial by jury on all issues so triable. -

Wherefore, Plaintiff Mathai prays this Court award judgment in his favor against

Defendant Centennial for compensatory damages including mitigated back pay, mitigated front

pay (or reinstatement) and damages for emotional distress, pain and suffering and mental anguish,

punitive damages, pre- and post-judgment interest, attorneys’ fees, costs and such other relief as

this Court deems proper.

Dated: February 18, 2020

Respectfully Submitted,

/s/ Kathryn C, Hopkinson
Kathryn C. Hopkinson, Esq.
Florida Bar No.: 0102666
khthompsonlegal@gmail.com
James M. Thompson, Esq.
Florida Bar No.: 0861080
jmthompsonlegal@gmail.com
mkthompsonlegal@gmail.com
agthompsonlegal@gmail.com

THOMPSON LEGAL CENTER, LLC
777 8. Harbour Island Blvd., Suite 245
Tampa, Florida 33602

(813) 769-3900 * (813) 425-3999 Fax

Counselors for Plaintiff Mathai

Page 11 of 11
